       Case 1:12-cr-00435 Document 98 Filed in TXSD on 11/26/18 Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                         November 26, 2018
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk

                          BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §    CRIMINAL NO. 1:12-CR-435-1
                                            §
TOMAS YARRINGTON RUVALCABA                  §

                                       ORDER

        The Court is in receipt of Defendant’s Amended Unopposed Motion to Extend
Motions and Discovery Deadline, Dkt. No. 96. Due to the complexity of the case, the
Court GRANTS Defendant’s motion, Dkt. No. 96.
        Accordingly, the Court VACATES and RESETS the following deadlines:
       Deadline for discovery (both parties):             1/7/2019
       Deadline for Motions:                              1/7/2019
                     Responses:                            1/28/2019
       Motion Hearing:                                    3/28/2019 at 9:00 A.M.


        Motion Hearing will be held in the Houston Division, Courtroom 11A,
Federal Courthouse, 515 Rusk St., Houston, TX 77002. All counsel and the
Defendant are required to be present.



        SIGNED this 26th day of November 2018.



                                            ___________________________________
                                            Hilda Tagle
                                            Senior United States District Judge




1/1
